DETAILED ACTION
This office action is in response to the amendment filed on April 8, 2022. Claims 2, 13, 14, 16 and 18-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 5-9, filed April 8, 2022, with respect to amended claim 13 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 2, 13, 14, 16 and 18-20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to pliers. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a switch provided with teeth…and with a sliding member mounted in a housing defined in said switch, wherein a biasing member is configured to bias said sliding member outwardly of said housing, and wherein said sliding member is configured to engage a fixed abutment on said first handle (as in claim 13), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art consists of Buchanan et al. (2009/0178518) and Buchanan (9272394). 
Buchanan et al.  disclose pliers having first and second handles (3 and 4, respectively), first and second jaws (2a, 2b) and a locking mechanism comprising a strut (21) having a second end formed with teeth (22, Figure 4), a first end slidingly engaged with a grove (3e) on the second handle (Figure 4), a switch (28) pivotally connected to said first handle and including teeth (30) for engaging with the teeth (22) of the strut thereby providing a ratcheting mechanism (Paragraph 33), but lack, said switch being provided with a sliding member mounted in a housing defined in said switch and a biasing member configured to bias said sliding member outwardly of said housing and wherein said sliding member is configured to engage a fixed abutment on said first handle.
Buchanan ‘394 discloses pliers having first and second handles (401, 309 respectively), first and second jaws (202, 201) and a locking mechanism comprising a strut (70) having a second end formed with teeth (71, Figure 4), a first end (lower end) slidingly engaged with a grove (311) on the second handle (Figure 2), a switch (501) pivotally connected to said first handle and providing a ratcheting mechanism (Column 6, Lines 4-7), said switch being provided with a sliding member (502) mounted in a housing (cavity within 501, Figure 4) defined in said switch and a biasing member (503) configured to bias said sliding member outwardly of said housing, but lack, providing said switch with teeth and that said sliding member is configured to engage a fixed abutment on said first handle (note; element 505 is defined as being a “swivel lock” thus not being a fixed component). 
The examiner notes that allowable features, in conjunction with other features, as claimed in claim 13, were neither found to be disclosed, nor suggested by the prior art of record. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723